DETAILED CORRESPONDENCE
Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
Claims 1-7, 9, 11-18, 20, 22-23 and 25 are pending, with Claims 8, 10, 19, 21, and 24 canceled. 

EXAMINER’S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with ADAM DENMEAD on 03/16/2022.

The application has been amended as follows: 
Regarding Claim 1 line 4, “the cylindrical sidewall comprises” has been amended to be “the cylindrical side wall comprises”.  
Regarding Claim 4 line 2, “an outer cylindrical sidewall” has been amended to be “the cylindrical side wall”. 
Claim 5, the limitation of line 3: “an outer cylindrical sidewall having at least one annular rib; and”, was removed.
Regarding Claim 12 lines 6-7, “the cylindrical sidewall comprises” has been amended to be “the cylindrical side wall comprises”.
	Regarding Claim 15 line 2, “an outer cylindrical sidewall” has been amended to be “the cylindrical side wall”.
Regarding Claim 16, the limitation of line 3: “an outer cylindrical sidewall having at least one annular rib; and”, was removed.
Regarding Claim 23 line 6, “a cylindrical sidewall” has been amended to be “a cylindrical side wall”.
Regarding Claim 23 line 7, “the cylindrical sidewall” has been amended to be “the cylindrical side wall”.

Response to Arguments
Applicant argues the 102/103 rejection, on page 8 lines 11-14, in view of Wagner et al., (US 2005/0182371) stating that the prior art allegedly doesn’t teach the amended limitation of “the at least one annular rib is radially outwardly deflected against an inner wall of a syringe barrel when the angle [between the first and second conical caps] is smaller”. The examiner has fully considered applicant’s argument, and agrees. Wagner [0034] teaches when plunger pushes forward, (62) is forced forward away from the back plate (70), thus teaching opposite of what the amended claims teaches.
Applicant argues the 102/103 rejection, on page 9 lines 6-14, in view of Wagner et al., (US 2005/0182371) stating that the prior art allegedly doesn’t teach “the angle between the proximal portion…and the distal portion of the second conical cap decreases due to the deforming and flexing of the cover”, further stating that the angle of Wagner allegedly increases because the plunger forces the center of the head of Wagner away from the rigid backer plate (cover). The examiner has fully considered applicant’s argument, and agrees. Wagner [0034] teaches, similar to above, the angle grows because the gap grows when there’s forward movement, thus teaches the opposite of the amended claims teaches.
Applicant argues the 102/103 rejection, on page 10 lines 3-7, in view of Wagner et al., (US 2005/0182371) stating that the prior art allegedly doesn’t teach “a cover [that] deforms and flexes into the compliance volume”, further stating that the backer plate (cover) of Wagner is purposefully rigid and thus can’t flex and deform. The examiner has fully considered applicant’s argument, and agrees. Wagner [0034] teaches, similar to above, that the plunger of 
Therefore applicant’s arguments with respect to Wagner et al., (US 2005/0182371) have been fully considered and are persuasive. The rejection of Claims 1-7, 9, 11-18, 20, 22-23, and 25 have been withdrawn. 

Allowable Subject Matter
Claims 1-7, 9, 11-18, 20, 22-23, and 25 allowed.
Regarding Claim 1, the closest prior art of record, Wagner et al., (US 2005/0182371), while disclosing a plunger, a support ring with a conical cap, cover and second conical cap, cylindrical side wall with at least one annular rib, does not disclose or render obvious, alone or in combination with the other prior art of record, wherein the at least one annular rib is radially outwardly deflected against an inner wall of a syringe barrel when the angle [between the distal portion of the first conical cap and the proximal portion of the second conical cap] is smaller, nor teaches the angle between the first and second conical caps is smaller when the plunger is under operating pressure than when not under pressure. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.  
Claims 2-7, 9 and 11 depend upon Claim 1, therefore are also allowable.
Regarding Claim 12, the closest prior art of record, Wagner et al., (US 2005/0182371), while disclosing a syringe with a barrel, a plunger, a support ring with a conical cap, cover and  does not disclose or render obvious, alone or in combination with the other prior art of record, wherein the at least one annular rib is radially outwardly deflected against an inner wall of a syringe barrel when the angle [between the distal portion of the first conical cap and the proximal portion of the second conical cap] is smaller, nor teaches the angle between the first and second conical caps is smaller when the plunger is under operating pressure than when not under pressure. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.  
Claims 13-18, 20, and 22 depend upon Claim 12, therefore are also allowable.
Regarding Claim 23, the closest prior art of record, Wagner et al., (US 2005/0182371), while disclosing a method of making a plunger, a support ring with a conical cap, cover and second conical cap, cylindrical side wall with at least one annular rib, does not disclose or render obvious, alone or in combination with the other prior art of record, wherein the at least one annular rib is radially outwardly deflected against an inner wall of a syringe barrel when the angle [between the distal portion of the first conical cap and the proximal portion of the second conical cap] is smaller, nor teaches the angle between the first and second conical caps is smaller when the plunger is under operating pressure than when not under pressure. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.  
Claim 25 depend upon Claim 23, therefore are also allowable.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783